DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections stated in the previous office action dated 03/15/2022 and not repeated herein are withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buit et al. (EP 3260287 A1) in view of Francke (US-20180141502-A1) and Luukko et al. (US-20160082625-A1).
Regarding claim 1, Buit teaches a trim component (interior part) for covering an interior space of a passenger transport vehicle (motor vehicle) (Buit, Abstract, Par. 0001-0003, 0020) comprising: a pressed natural fiber composite element having a visible side perceptible from the interior space of the passenger transport vehicle, said pressed natural fiber composite element having a natural fiber surface structure of individual natural fibers (Buit, Abstract, Par. 0001-0004, 0018, 0024), and a single protective varnish layer (Buit, Par. 0004-0005, and 0017).
Buit does not specifically disclose an embodiment wherein the protective varnish layer is applied to the natural fiber structured surface so that an individual natural fiber is completely encapsulated by the protective varnish the individual fiber in the natural fiber structured surface thereby retaining a tactile perceptibility of the individual fibers upon touch.
Francke teaches a trim component (Francke, abstract, Par. 0002) comprising a natural fiber structure (Francke, Abstract, Par. 0004, and 0012-0014) wherein a protective varnish layer is applied to the natural fiber structured surface so that the natural fibers are surrounded by varnish, to an extent that leaves optical and haptic properties of the natural fiber structure unaffected and retaining a tactile perceptibility of the fibers upon touch (Francke, Par. 0018 and 0021 – see “translucent, preferably transparent” and “remaining perceptible to touch”).
Since both Buit and Francke are analogous art as they teach a trim component comprising a protective varnish and natural fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Francke to modify Buit and construct the trim component such that the protective varnish layer is applied to the natural fiber structured surface so that the natural fibers are surrounded by varnish, to an extent that leaves optical and haptic properties of the natural fiber structure unaffected and retaining a tactile perceptibility of the fibers upon touch. This would allow protection from damage, protection from moisture, and maintained texture (Francke, Par. 0018).
Modified Buit does not specifically disclose that an individual natural fiber is completely encapsulated by the protective varnish.
Luukko teaches a fiber composite material for use in an automobile trim component (Luukko, Abstract and Par. 0025). Luukko further teaches that microcontours can be created and adjusted in the surfaces of the fiber composite material by controlling temperature during manufacture and by adjusting the amount of organic natural fiber in the composite (Luukko, Par. 0113-0119 and Figs 5a-5b). These microcontours further contribute to haptic properties of the fiber composite material (Luukko, Abstract and Par. 0113-0119 – see “surface roughness”). Therefore, Luukko renders obvious the claimed limitation of at least some of the individual fibers being completely encapsulated to preserve the individual fiber. 
Since both modified Buit and Luukko teach fiber composite materials for use in automobile trim components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Luukko to modify modified Buit and create the trim component of modified Buit such that the protective varnish layer completely encapsulates individual fibers of the fiber composite element. This would allow for an adjustable surface roughness and a more natural feel when touched (Luukko, Par. 0113-0119 and 0178).
Regarding claim 2, modified Buit teaches the trim component according to claim 1, wherein the protective varnish layer (protective layer) is UV-resistant and/or scratch-resistant (Buit, Par. 0004-0005 and 0017).
Regarding claim 3, modified Buit teaches the trim component according to claim 1, wherein the natural fiber composite element comprises a binding matrix (plastic matrix material) for the natural fibers made of a thermoplastic material or of a thermosetting plastic material (Buit, Par. 0018).
Regarding claim 4, modified Buit teaches all of the elements of the claimed invention as stated above for claims 1 and 2. Modified Buit further teaches wherein the natural fibers are hemp, jute, sisal, or flax (Buit, Par. 0018).
Modified Buit does not teach wherein the natural fibers are constructed in the form of a needled or non-needled nonwoven fabric, or a woven fabric, or a unidirectional layer.
Francke teaches a trim component (Francke, abstract, Par. 0002) comprising a protective varnish and natural fibers, wherein the natural fibers are constructed in the form of a woven fabric (Francke, Par. 0004, 0012-0014, 0018, and 0021).
Since both Buit and Francke are analogous art as they teach a trim component comprising a protective varnish and natural fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Francke to modify modified Buit and construct modified Buit’s natural fibers as a woven fabric. This would allow for the trim component to have a high-grade, pleasing appearance, and be cost-effective (Francke, Par. 0007-0010, and 0014-0015).
Regarding claim 12, modified Buit teaches a vehicle for transporting passengers (motor vehicle), said vehicle provided with a trim component (interior part), as stated above for claim 1, for covering an interior space of the vehicle (Buit, Abstract, Par. 0001-0003, and 0020). 
Regarding claim 13, modified Buit teaches the trim component for covering an interior space of a passenger transport vehicle according to claim 3, wherein the thermoplastic material is polypropylene (PP) (Buit, Par. 0025).

Response to Arguments
Applicant’s remarks and amendments filed 06/14/2022 have been fully considered.
On pages 4-5 of the remarks, Applicant first argues that Francke teaches that the covering layer is perceptible to touch and thus does not teach that the encapsulated fibers are perceptible to touch. This is not found persuasive for the following reason:
Francke teaches that the covering layer is made of natural fibers (Francke, Par. 0012-0016). Francke further teaches that a protective varnish is applied to the covering layer such that the covering layer is perceptible to touch (Francke, Par. 0018 and 0021). Therefore, Francke teaches a natural fiber surface (covering layer) wherein a protective varnish is applied that encapsulates said natural fibers such that the natural fibers are protected and perceptible to touch. 
Secondly, on page 5 of the remarks, Applicant argues that Luukko does not teach that the individual fibers are completely encapsulated by the protective layer. This is not found persuasive for the following reason:
Luukko teaches a fiber composite material wherein the individual fibers are incorporated into a matrix (Luukko, Par. 0113-0119 and Figs 5a-5b). Luukko further teaches that microcontours can be created to adjust the surface roughness of the fiber composite material by controlling temperature during manufacture and by adjusting the amount of organic natural fiber in the composite (Luukko, Par. 0113-0119 and Figs 5a-5b). Therefore, as stated above, Luukko teaches that one of ordinary skill can control the temperature and the amount of fiber in the composite to adjust the surface roughness of the fiber composite such that the fibers are completely encapsulated. Therefore, Luukko satisfies the claimed limitation as stated above. 
Thirdly, on page 5 of the remarks, Applicant argues that Luukko does not teach long natural fibers. This is not found persuasive for the following reason:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fiber length) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant does not claim a long natural fiber and simply claims a natural fiber. This natural fiber is taught by the primary reference Buit as stated above. It is additionally noted that Francke and Luukko also discuss the use and implementation of natural fibers. Furthermore, Buit and Francke do not discourage, prohibit, or restrict the usage of natural fibers based upon length requirements.
Further, note that while Luukko does not disclose all the features of the present claimed invention, Luukko is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Luukko teaches that it is well known and well within the ability of one of ordinary skill in the art to adjust fibers (such as natural fibers) in a composite such that the fibers are completely encapsulated by a protective layer as stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782